Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 1 of 8 PageID: 91



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     NEWARK DIVISION

 THERESA DALTON,

              Plaintiff,

 v.                                                 No. 2:20-cv-02913-ES-CLW

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

              Defendant.


  DECLARATION OF MELANIE H. MUHLSTOCK IN SUPPORT OF PLAINTIFF’S
                      MOTION TO REMAND

       Pursuant to 28 U.S.C. § 1746, Melanie H. Muhlstock, declares as follows under penalty of

perjury:

       1.       I am an attorney with the law firm of Parker Waichman LLP and an attorney of

record for Plaintiff in this case. The following declaration is based on my personal knowledge and

review of my files. I submit this declaration in support of Plaintiff’s Motion to Remand.

       2.      I represent a number of plaintiffs who have sustained severe atherosclerotic injuries

from ingesting Defendant Novartis Pharmaceuticals Corporation’s (“Novartis”) drug Tasigna.

The injuries include leg amputations and strokes.

       3.      A number of these plaintiffs have filed and will file claims against Novartis in New

Jersey Superior Court (hereinafter referred to as the “New Jersey State Plaintiffs”). To ensure that

these cases are not removed to federal court, the legal team for the New Jersey State Plaintiffs have

taken deliberate and costly steps to ensure that Novartis does not “snap” remove their cases before

Novartis has been served.       This has proven especially difficult in the current COVID-19
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 2 of 8 PageID: 92



environment since, upon information and belief, there has been no one available at Novartis’

corporate headquarters in East Hanover, New Jersey to accept service. 1

       4.      Therefore, the New Jersey State Plaintiffs have personally served Novartis’

appointed agent in New Jersey, Corporation Services Co., which is currently the only practicable

means of serving the company and is, otherwise, proper regardless. See Ex. 1, Novartis’ Business

Certificate indicating Corporation Services Co. as its registered agent and office. To ensure that

Novartis does not “snap” remove the cases, the New Jersey State Plaintiffs have, as a matter of

course, taken painstaking steps of coordinating filing and service to ensure that Novartis’

appointed agent is served within minutes after the cases are filed.

       5.      Despite being properly served in these cases, Novartis has nonetheless removed

numerous cases to this Court. In each of these cases, Novartis has made the false representation

that it had not been served, when in fact it had.

       6.      In the instant case, Plaintiff Theresa Dalton filed an action against Novartis in New

Jersey Superior Court, Morris County, on March 16, 2020 at 12:03 p.m., case styled Theresa

Dalton v. Novartis Pharmaceuticals Corporation, No. MRS-L-662-20.              See Ex. 2, Dalton

Complaint.




1
  Counsel for Plaintiff attempted to serve complaints on Novartis at its corporate headquarters in
two Tasigna cases filed by our firm in New Jersey Superior Court, Morris County on March 12,
2020 - Gustin et al. v. Novartis Pharmaceuticals Corporation, Superior Court Case No. MRS-L-
636-20, District Court Case No.:2:20-cv-02753-JMV-MF and Dean v. Novartis Pharmaceuticals
Corporation, Superior Court Case No.: MRS-L-635-20, District Court Case No.: 2:20-cv-02755-
JMV-MF. Upon arriving at Novartis, our process server was turned away by security and informed
that no one was available to accept service as they were working remotely. In those cases, process
was ultimately effectuated upon Novartis at its appointed agent in New Jersey, Corporation
Services Co., but not prior to the time Novartis filed its Notice of Removal. Plaintiffs in those
matters have not filed motions requesting remand.
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 3 of 8 PageID: 93



       7.      Novartis’ appointed agent for service was served with a copy of the Summons and

Complaint at 12:12 p.m. that same day. See Ex. 3, Dalton Affidavit of Service.

       8.      Novartis then removed the case to this Court at some time after 6:00 p.m., Case No.

2:20-cv-2913-ES-CLW. See Ex. 4, Dalton Notice of Removal and Ex. 5 Dalton Notice of Filing

of Notice of Removal.

       9.      In its Notice of Removal, Novartis falsely represented that it had not been served:

“[Novartis] has not been served in the State Court Action. Accordingly, this Notice of Removal

is timely pursuant to 28 U.S.C. § 1446(b).” See Ex. 4, at ¶ 8.

       10.     Accordingly, Plaintiff Dalton respectfully requests that this action be remanded to

the New Jersey Superior Court, Morris County.

       11.     To date, this is one of nine cases improperly removed to this Court by Novartis

based on identical false statements regarding service.

       12.     The following is a list of Novartis’ improper removals demonstrating a pattern of

false representations to this Court:

               a. Plaintiff Michael Neal filed an action against Novartis in New Jersey Superior

                   Court, Morris County, on March 17, 2020 at 12:13 p.m., case styled Michael

                   Neal v. Novartis Pharmaceuticals Corporation, No. MRS-L-674-20. Novartis’

                   appointed agent for service was served with a copy of the Summons and

                   Complaint at 12:22 p.m. that same day. Novartis then removed the case to this

                   Court at some time after 11:00 p.m., Case No. 2:20-cv-2972-ES-CLW. In its

                   Notice of Removal at ¶ 8, Novartis falsely represented that it had not been

                   served: “[Novartis] has not been served in the State Court Action. Accordingly,

                   this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).” See Neal
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 4 of 8 PageID: 94



              Complaint, Neal Affidavit of Service, Neal Notice of Filing of Notice of

              Removal, and Neal Notice of Removal, collectively attached as Ex. 6. Plaintiff

              Neal is requesting remand of all claims.

           b. Plaintiff Darrell Glenn filed an action on behalf of the estate of Naomi Glenn

              against Novartis in New Jersey Superior Court, Morris County, on March 17,

              2020 at 12:10 p.m., case styled Darrell Glenn, as Executor of the Estate of

              Naomi Glenn v. Novartis Pharmaceuticals Corporation, No. MRS-L-673-20.

              Novartis’ appointed agent for service was served with a copy of the summons

              and complaint at 12:22 p.m. that same day. Novartis then removed the case to

              this Court at some time after 11:00 p.m., Case No. 2:20-cv-2971-ES-CLW. In

              its Notice of Removal at ¶ 8, Novartis falsely represented that it had not been

              served: “[Novartis] has not been served in the State Court Action. Accordingly,

              this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).” See Glenn

              Complaint, Glenn Affidavit of Service, Glenn Notice of Filing of Notice of

              Removal, and Glenn Notice of Removal, collectively attached as Ex. 7. Plaintiff

              Glenn is requesting remand of all claims.

           c. Plaintiff Darren Chase filed an action against Novartis in New Jersey Superior

              Court, Morris County, on March 26, 2020 at 12:49 p.m., case styled, Darren

              Chase v. Novartis Pharmaceuticals Corporation, No. MRS-L-748-20.

              Novartis’ appointed agent for service was served with a copy of the summons

              and complaint at 12:58 p.m. that same day. Novartis then removed the case to

              this Court at some time after 4:00 p.m., Case No. 2:20-cv-03295-MCA-LDW.

              In its Notice of Removal at ¶ 8, Novartis falsely represented that it had not been
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 5 of 8 PageID: 95



              served: “[Novartis] has not been served in the State Court Action. Accordingly,

              this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).” See Chase

              Complaint, Chase Affidavit of Service, Chase Notice of Filing of Notice of

              Removal, and Chase Notice of Removal, collectively attached as Ex. 8. Plaintiff

              Chase is requesting remand of all claims.

           d. Plaintiff Stacy Cook filed an action against Novartis in New Jersey Superior

              Court, Morris County, on March 26, 2020 at 12:49 p.m., case styled, Stacy Cook

              v. Novartis Pharmaceuticals Corporation, No. MRS-L-749-20.           Novartis’

              appointed agent for service was served with a copy of the summons and

              complaint at 12:58 p.m. that same day. Novartis then removed the case to this

              Court at some time after 4:00 p.m., Case No. 2:20-cv-03302-CCC-ESK. In its

              Notice of Removal at ¶ 8, Novartis falsely represented that it had not been

              served: “[Novartis] has not been served in the State Court Action. Accordingly,

              this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).” See Cook

              Complaint, Cook Affidavit of Service, Cook Notice of Filing of Notice of

              Removal, and Cook Notice of Removal, collectively attached as Ex. 9. Plaintiff

              Cook is requesting remand of all claims.

           e. Plaintiff Alpha Smith filed an action against Novartis in New Jersey Superior

              Court, Morris County, on March 26, 2020 at 12:50 p.m., case styled, Alpha

              Smith v. Novartis Pharmaceuticals Corporation, No. MRS-L-750-20. Novartis’

              appointed agent for service was served with a copy of the summons and

              complaint at 12:57 p.m. that same day. Novartis then removed the case to this

              Court at some time after 4:00 p.m. that same day, Case No. 2:20-cv-03300-KM-
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 6 of 8 PageID: 96



              JBC. In its Notice of Removal at ¶ 8, Novartis falsely represented that it had

              not been served: “[Novartis] has not been served in the State Court Action.

              Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. §

              1446(b).” See Smith Complaint, Smith Affidavit of Service, Smith Notice of

              Filing of Notice of Removal, and Smith Notice of Removal, collectively

              attached as Ex. 10. Plaintiff Smith is requesting remand of all claims.

           f. Plaintiff Danny Dattilo filed an action against Novartis in New Jersey Superior

              Court, Morris County, on March 23, 2020 at 1:42 p.m., case styled, Danny

              Dattilo v. Novartis Pharmaceuticals Corporation, No. MRS-L-730-20.

              Novartis’ appointed agent for service was served with a copy of the summons

              and complaint at 2:04 p.m. that same day. Novartis then removed the case to

              this Court at some time after 4:30 p.m. that same day, Case No. 2:20-cv-03163-

              WJM-MF. In its Notice of Removal at ¶ 8, Novartis falsely represented that it

              had not been served: “[Novartis] has not been served in the State Court Action.

              Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. §

              1446(b).” See Dattilo Complaint, Dattilo Affidavit of Service, Dattilo Notice

              of Filing of Notice of Removal, and Dattilo Notice of Removal, collectively

              attached as Ex. 11. Plaintiff Dattilo is requesting remand of all claims.

           g. Plaintiff Robert Lambert filed an action against Novartis in New Jersey

              Superior Court, Morris County, on March 16, 2020 at 12:52 p.m., case styled,

              Robert Lambert v. Novartis Pharmaceuticals Corporation, No. MRS-L-665-

              20. Novartis’ appointed agent for service was served with a copy of the

              summons and complaint at 1:04 p.m. that same day. Novartis then removed the
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 7 of 8 PageID: 97



                case to this Court at some time after 7:00 p.m. that same day, Case No. 2:20-

                cv-02914-ES-CLW. In its Notice of Removal at ¶ 8, Novartis falsely

                represented that it had not been served: “[Novartis] has not been served in the

                State Court Action. Accordingly, this Notice of Removal is timely pursuant to

                28 U.S.C. § 1446(b).” See Lambert Complaint, Lambert Affidavit of Service,

                Lambert Notice of Filing of Notice of Removal, and Lambert Notice of

                Removal, collectively attached as Ex. 12. Plaintiff Lambert is requesting

                remand of all claims.

            h. Plaintiff Clinton McGillis filed an action against Novartis in New Jersey

                Superior Court, Morris County, on April 10, 2020 at 11:25 a.m., case styled,

                Clinton McGillis v. Novartis Pharmaceuticals Corporation, No. MRS-L-850-

                20. Novartis’ appointed agent for service was served with a copy of the

                summons and complaint at 11:32 a.m. that same day. Novartis then removed

                the case to this Court at some time after 3:23 p.m. that same day, Case No. 2:20-

                cv-03909-JMV-MF. In its Notice of Removal at ¶ 8, Novartis falsely

                represented that it had not been served: “[Novartis] has not been served in the

                State Court Action. Accordingly, this Notice of Removal is timely pursuant to

                28 U.S.C. § 1446(b).” See McGillis Complaint, McGillis Affidavit of Service,

                McGillis Notice of Filing of Notice of Removal, and McGillis Notice of

                Removal, collectively attached as Ex. 13. Plaintiff McGillis is requesting

                remand of all claims.

     I declare under penalty of perjury that the foregoing is true and correct.

     Executed on April 15, 2020.
Case 2:20-cv-02913-ES-CLW Document 7-2 Filed 04/15/20 Page 8 of 8 PageID: 98



                                        /s/ Melanie H. Muhlstock
                                        Melanie H. Muhlstock
